DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Korea Research Institute of Chemical Technology application filed with the Office on 1 July 2020.

Claims 1-9 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 1 July 2020, is acknowledged and has been entered.

Priority
The instant application is the US National Stage of International Patent Application, PCT/KR2018/016829, filed on 28 December 2018.  Said International Patent Application claims priority to a Republic of Korea Patent Application, KR10-2018-0000408, filed on 2 January 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 1 July 2020, 11 August 2021, 20 October 2021, and 29 July 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.

The lined through references recited on the 29 July 2022, are a repeated from previously filed IDS.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01 IV A).  Applicant has provided such explicit definition at [24] of the instant specification, which will control interpretation of the term “biosensor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper to C. Renta Raj, et al. (“Electrocatalytic sensing of NADH at an in situ functionalized self-assembled monolayer on gold electrode”, Electrochemistry Communications, 3(11): p. 633-638, Nov 2001; hereinafter, “Raj”).

Regarding claim 1, Raj discloses a functionalized gold electrode for the electrocatalytic sensing of NADH (Title; which reads upon the instantly claimed, “[a] method for manufacturing an electrode for a biosensor”).  Raj teaches gold electrode were polished with alumina powder and were electrochemically cleaned then by potential cyclic in 0.05 M sulfuric acid (2. Experimental, p. 634; which reads on the limitation, “a) washing the electrode with sulfuric acid”).  Additionally, Raj teaches self-assembled monolayer (SAM) of 4-aminothiophenol (4-ATP) was fabricated by immersing the clean gold electrode into an ethanol solution of 10 mM 4-ATP and cycling the potential between -0.2 and 0.7 several times (2. Experimental, p. 634; which reads on the limitation, “b) after the electrode of said step a) is placed in 4-aminothiophenol (4-ATP) and cultured, immersing the electrode in a first solution and then applying a voltage”).  Raj further teaches obtaining cyclic voltammograms for the oxidation of NADH at the electrode (Figure 3 caption; which reads on “c) immersing the electrode of said step b) in a second solution and then applying a voltage”).

Regarding claim 2, Raj teaches functionalization of 4-ATP SAM was carried out in 0.1 M (100 mM) phosphate buffer (2. Experimental, p. 634).

Regarding claim 4, Raj teaches fabricated  the 4-ATP SAM by immersing the clean gold electrode into an ethanol solution of 10 mM 4-ATP and cycling the potential between -0.2 and 0.7 several times (2. Experimental, p. 634), and obtaining cyclic voltammograms for the oxidation of NADH at the electrode (Figure 3 caption).

Regarding claim 6, 8 and 9, Raj teaches the in situ functionalized electrode shows electrocatalytic activity toward the oxidation of NADH with an activation overpotential (Abstract).

Regarding claim 7, Raj teaches a gold electrode (2. Experimental, p. 634).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Raj.

Regarding claim 3, Raj teaches cyclic voltammograms in response to different concentrations of NADH were obtained in 100 mM phosphate buffer (Figure 3 caption; Figure 2 caption).
Raj does not explicitly teach a phosphate buffer in the molar concentration of 5 mM to 15 mM.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP §2144.05 II A).  Therefore, during optimizing the performance of the use of the taught NADH sensor, changing of variables would be routine experimentation, which would include changes in the concentration of the background electrolyte.

Regarding claim 5, Raj teaches fabricated  the 4-ATP SAM by immersing the clean gold electrode into an ethanol solution of 10 mM 4-ATP and cycling the potential between -0.2 and 0.7 V several times (2. Experimental, p. 634), and the cycling between the range of potentials of -0.2 to 0.4 V.
Raj does not explicitly teach a sweep potential from 0.8 to -0.4 V.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05 I).  Therefore, the claimed potential sweep range is obvious in view of a taught potential ranges.  It is noted the characteristic current peak indicative of NADH presence/concentration appears within the instantly taught potential ranges, as well as the claimed range.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
5 December 2022